Case 2:19-cv-10682-DSF-MRW Document 1 Filed 12/18/19 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     phylg@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Luis Marquez,                            Case No.

 12               Plaintiff,
                                                 Complaint For Damages And
 13       v.                                     Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
 14     Victor Sorich, in individual and         Act; Unruh Civil Rights Act
        representative capacity as trustee of
 15     The Victor Sorich & Mary Jean Sorich
        Trust dated July 9, 1987;
 16     Mary Jean Sorich, in individual and
        representative capacity as trustee of
 17     The Victor Sorich & Mary Jean Sorich
        Trust dated July 9, 1987;
 18     Estrella Foods Market, Inc, a
        Delaware Corporation; and Does 1-
 19     10,

 20               Defendants.

 21
 22         Plaintiff Luis Marquez complains of Victor Sorich, in individual and

 23   representative capacity as trustee of The Victor Sorich & Mary Jean Sorich

 24   Trust dated July 9, 1987; Mary Jean Sorich, in individual and representative

 25   capacity as trustee of The Victor Sorich & Mary Jean Sorich Trust dated July 9,

 26   1987; Estrella Foods Market, Inc, a Delaware Corporation; and Does 1-10

 27   (“Defendants”), and alleges as follows:

 28


                                            1

      Complaint
Case 2:19-cv-10682-DSF-MRW Document 1 Filed 12/18/19 Page 2 of 7 Page ID #:2




  1     PARTIES:
  2     1. Plaintiff is a California resident with physical disabilities. He is a
  3   paraplegic who cannot walk and who uses a wheelchair for mobility.
  4     2. Defendants Victor Sorich and Mary Jean Sorich, in individual and
  5   representative capacity as trustee of The Victor Sorich & Mary Jean Sorich
  6   Trust dated July 9, 1987, owned the real property located at or about 12005
  7   Garfield Avenue, South Gate, California, in August 2019.
  8     3. Defendant Victor Sorich and Mary Jean Sorich, in individual and
  9   representative capacity as trustee of The Victor Sorich & Mary Jean Sorich
 10   Trust dated July 9, 1987, own the real property located at or about 12005
 11   Garfield Avenue, South Gate, California, currently.
 12     4. Defendant Estrella Foods Market, Inc owned Estrella Market located at
 13   or about 12005 Garfield Avenue, South Gate, California, in August 2019.
 14     5. Defendant Estrella Foods Market, Inc owns Estrella Market (“Store”)
 15   located at or about 12005 Garfield Avenue, South Gate, California, currently.
 16     6. Plaintiff does not know the true names of Defendants, their business
 17   capacities, their ownership connection to the property and business, or their
 18   relative responsibilities in causing the access violations herein complained of,
 19   and alleges a joint venture and common enterprise by all such Defendants.
 20   Plaintiff is informed and believes that each of the Defendants herein,
 21   including Does 1 through 10, inclusive, is responsible in some capacity for the
 22   events herein alleged, or is a necessary party for obtaining appropriate relief.
 23   Plaintiff will seek leave to amend when the true names, capacities,
 24   connections, and responsibilities of the Defendants and Does 1 through 10,
 25   inclusive, are ascertained.
 26
 27     JURISDICTION & VENUE:
 28     7. The Court has subject matter jurisdiction over the action pursuant to 28


                                             2

      Complaint
Case 2:19-cv-10682-DSF-MRW Document 1 Filed 12/18/19 Page 3 of 7 Page ID #:3




  1   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
  2   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  3     8. Pursuant to supplemental jurisdiction, an attendant and related cause
  4   of action, arising from the same nucleus of operative facts and arising out of
  5   the same transactions, is also brought under California’s Unruh Civil Rights
  6   Act, which act expressly incorporates the Americans with Disabilities Act.
  7     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  8   founded on the fact that the real property which is the subject of this action is
  9   located in this district and that Plaintiff's cause of action arose in this district.
 10
 11     FACTUAL ALLEGATIONS:
 12     10. Plaintiff went to the Store in August 2019 with the intention to avail
 13   himself of its goods and to assess the property for compliance with the
 14   disability access laws.
 15     11. The Store is a facility open to the public, a place of public
 16   accommodation, and a business establishment.
 17     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 18   to provide accessible sales counters in conformance with the ADA Standards
 19   as it relates to wheelchair users like the plaintiff.
 20     13. On information and belief, the defendants currently fail to provide
 21   accessible sales counters.
 22     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
 23   provide accessible paths of travel inside the Store in conformance with the
 24   ADA Standards as it relates to wheelchair users like the plaintiff.
 25     15. On information and belief, the defendants currently fail to provide
 26   accessible paths of travel inside the Store.
 27     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 28   personally encountered these barriers.


                                                3

      Complaint
Case 2:19-cv-10682-DSF-MRW Document 1 Filed 12/18/19 Page 4 of 7 Page ID #:4




  1     17. By failing to provide accessible facilities, the defendants denied the
  2   plaintiff full and equal access.
  3     18. The failure to provide accessible facilities created difficulty and
  4   discomfort for the Plaintiff.
  5     19. The defendants have failed to maintain in working and useable
  6   conditions those features required to provide ready access to persons with
  7   disabilities.
  8     20. The barriers identified above are easily removed without much
  9   difficulty or expense. They are the types of barriers identified by the
 10   Department of Justice as presumably readily achievable to remove and, in fact,
 11   these barriers are readily achievable to remove. Moreover, there are numerous
 12   alternative accommodations that could be made to provide a greater level of
 13   access if complete removal were not achievable.
 14     21. Plaintiff will return to the Store to avail himself of its goods and to
 15   determine compliance with the disability access laws once it is represented to
 16   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 17   from doing so because of his knowledge of the existing barriers and his
 18   uncertainty about the existence of yet other barriers on the site. If the barriers
 19   are not removed, the plaintiff will face unlawful and discriminatory barriers
 20   again.
 21     22. Given the obvious and blatant nature of the barriers and violations
 22   alleged herein, the plaintiff alleges, on information and belief, that there are
 23   other violations and barriers on the site that relate to his disability. Plaintiff will
 24   amend the complaint, to provide proper notice regarding the scope of this
 25   lawsuit, once he conducts a site inspection. However, please be on notice that
 26   the plaintiff seeks to have all barriers related to his disability remedied. See
 27   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 28   encounters one barrier at a site, he can sue to have all barriers that relate to his


                                                4

      Complaint
Case 2:19-cv-10682-DSF-MRW Document 1 Filed 12/18/19 Page 5 of 7 Page ID #:5




  1   disability removed regardless of whether he personally encountered them).
  2
  3   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  4   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  5   Defendants.) (42 U.S.C. section 12101, et seq.)
  6     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  7   again herein, the allegations contained in all prior paragraphs of this
  8   complaint.
  9     24. Under the ADA, it is an act of discrimination to fail to ensure that the
 10   privileges, advantages, accommodations, facilities, goods and services of any
 11   place of public accommodation is offered on a full and equal basis by anyone
 12   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 13   § 12182(a). Discrimination is defined, inter alia, as follows:
 14            a. A failure to make reasonable modifications in policies, practices,
 15                or procedures, when such modifications are necessary to afford
 16                goods,    services,    facilities,   privileges,    advantages,   or
 17                accommodations to individuals with disabilities, unless the
 18                accommodation would work a fundamental alteration of those
 19                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 20            b. A failure to remove architectural barriers where such removal is
 21                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 22                defined by reference to the ADA Standards.
 23            c. A failure to make alterations in such a manner that, to the
 24                maximum extent feasible, the altered portions of the facility are
 25                readily accessible to and usable by individuals with disabilities,
 26                including individuals who use wheelchairs or to ensure that, to the
 27                maximum extent feasible, the path of travel to the altered area and
 28                the bathrooms, telephones, and drinking fountains serving the


                                              5

      Complaint
Case 2:19-cv-10682-DSF-MRW Document 1 Filed 12/18/19 Page 6 of 7 Page ID #:6




  1                altered area, are readily accessible to and usable by individuals
  2                with disabilities. 42 U.S.C. § 12183(a)(2).
  3     25. When a business provides facilities such as sales or transaction counters,
  4   it must provide accessible sales or transaction counters.
  5     26. Here, accessible sales or transaction counters have not been provided.
  6     27. When a business provides paths of travel, it must provide accessible
  7   paths of travel.
  8     28. Here, accessible paths of travel have not been provided.
  9     29. The Safe Harbor provisions of the 2010 Standards are not applicable
 10   here because the conditions challenged in this lawsuit do not comply with the
 11   1991 Standards.
 12     30. A public accommodation must maintain in operable working condition
 13   those features of its facilities and equipment that are required to be readily
 14   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 15     31. Here, the failure to ensure that the accessible facilities were available
 16   and ready to be used by the plaintiff is a violation of the law.
 17
 18   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 19   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 20   Code § 51-53.)
 21     32. Plaintiff repleads and incorporates by reference, as if fully set forth
 22   again herein, the allegations contained in all prior paragraphs of this
 23   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 24   that persons with disabilities are entitled to full and equal accommodations,
 25   advantages, facilities, privileges, or services in all business establishment of
 26   every kind whatsoever within the jurisdiction of the State of California. Cal.
 27   Civ. Code §51(b).
 28     33. The Unruh Act provides that a violation of the ADA is a violation of the


                                               6

      Complaint
Case 2:19-cv-10682-DSF-MRW Document 1 Filed 12/18/19 Page 7 of 7 Page ID #:7




  1   Unruh Act. Cal. Civ. Code, § 51(f).
  2      34. Defendants’ acts and omissions, as herein alleged, have violated the
  3   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  4   rights to full and equal use of the accommodations, advantages, facilities,
  5   privileges, or services offered.
  6      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  7   discomfort or embarrassment for the plaintiff, the defendants are also each
  8   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  9   (c).)
 10
 11             PRAYER:
 12             Wherefore, Plaintiff prays that this Court award damages and provide
 13   relief as follows:
 14           1. For injunctive relief, compelling Defendants to comply with the
 15   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 16   plaintiff is not invoking section 55 of the California Civil Code and is not
 17   seeking injunctive relief under the Disabled Persons Act at all.
 18           2. Damages under the Unruh Civil Rights Act, which provides for actual
 19   damages and a statutory minimum of $4,000 for each offense.
 20           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 21   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 22
      Dated: December 10, 2019             CENTER FOR DISABILITY ACCESS
 23
 24
 25
                                           By:_________________________________
 26
                                                  Russell Handy, Esq.
 27                                               Attorney for plaintiff
 28


                                                 7

      Complaint
